Per Curiam. By per curiam, dated February 5, 1990, this court issued its order concerning guidelines for child support enforcement. In publishing our per curiam, we noted that this was a provisional order of the court, and doing so, directed the chief justice and the committee on child support to continue its charge to study, and revise when necessary, the guidelines for child support to insure the proper enforcement of child support awards in the state. Inasmuch as this court, on May 15,1989, adopted Supreme Court Rule 30, which mandated a uniform paper size of 8'/2 x 11, the chief justice and the committee have caused the forms which are in present use, to be revised accordingly. We now approve the revised forms entitled Income Withholding Hearing Notice, Claim Form, and Notice of Income Withholding for Support as reduced from legal size to our mandated size of 8‘/2 x 11.